USCA1 Opinion

	




          February 19, 1993                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 92-1291                                ROBERT A. WHITTEMORE,                                Plaintiff, Appellant,                                          v.                              UNITED STATES OF AMERICA,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                         Higginbotham,* Senior Circuit Judge,                                        ____________________                              and Boudin, Circuit Judge.                                          _____________                                 ____________________            David M. Sanders for appellant.            ________________            F. Mark Terison, Assistant United States Attorney, with whom            _______________        Richard S. Cohen, United States Attorney, and James M. McCarthy,        ________________                              _________________        Assistant United States Attorney, were on brief for appellee.                                 ____________________                                 ____________________        _____________________        *Of the Third Circuit, sitting by designation.                    Higginbotham, Senior Circuit Judge.  Petitioner, Robert                                  ____________________          A. Whittemore,  appeals from  the denial of  his second  petition          under  28  U.S.C.   2255 to  set  aside,  vacate  or correct  his          sentence.  The district court dismissed the petition as an "abuse          of the writ".  We affirm.                                          I.                    In June 1988,  Whittemore was convicted of one count of          conspiracy to possess with intent to distribute  cocaine, and two          counts of knowingly and  intentionally distributing a quantity of          cocaine.  At  trial the prosecution  showed that Whittemore  sold          Tyrone  Gray, a  government informant,  an  ounce of  cocaine for          $1,500  on  one occasion,  and  two  kilograms worth  $72,000  on          another occasion.   The  prosecution also showed  that Whittemore          conspired with Gray  and a  woman named Lisa  Obremski to  obtain          cocaine in Florida and distribute it in Maine.                    Following  his  conviction, Whittemore  entered  into a          cooperation agreement with the government in which  he waived the          right of direct appeal of his conviction.  The government in turn          gave Whittemore "use immunity" for his cooperative statements and          agreed  to  notify   the  sentencing  court  of  the   extent  of          Whittemore's cooperation.  Thereafter, in August 1988, Whittemore          was sentenced to imprisonment  for 15 years on all  three counts,          to  be served concurrently, and 10 years of supervised release on          the two counts of distribution, to run concurrently.                    On  April 25,  1991, Whittemore  wrote to  the district          court,  requesting the court to  issue an order  stating that his          sentence was subject to parole.  The court treated the letter  as          a motion to correct  a sentence under Rule  35(a) of the  Federal          Rules of Criminal  Procedure.   The court held  that the  charges          under  which Whittemore was  convicted were subject  to the Anti-          Drug Abuse Act of 1986 and therefore did not permit parole.                      On August 19, 1991,  Whittemore filed pro se  his first                                                          ___ __           2255  petition.  In this first petition, Whittemore again raised          the  issue  of  whether   he  was  appropriately  precluded  from          consideration for parole by the provisions of the Anti-Drug Abuse          Act of 1986.  On  October 17, 1991, the district court  once more          found  that Whittemore's  conviction was  clearly subject  to the          non-parolable provisions  of the  Anti-Drug Abuse Act  and denied          his petition without an evidentiary hearing.                    On November 12, 1991, Whittemore filed, again pro se, a                                                                  ___ __          second     2255 petition.    This time,  Whittemore  raised three          issues  as grounds  to vacate  or correct  his sentence.   First,          Whittemore claimed that Tyrone Gray  gave false testimony for the          prosecution  at Whittemore's  trial,  thereby causing  him to  be          convicted.   Second,  he claimed  that Lisa  Obremski gave  false                                         -3-                                          3          testimony  at  his   sentencing  hearing,  thereby   causing  the          sentencing  judge  to  impose  a  longer  term  of  imprisonment.          Finally,  Whittemore  claimed  that  he was  entitled  to  credit          against his sentence for time served prior to his conviction.                    On December  3, 1991,  the government moved  to dismiss          Whittemore's second  petition on the ground,  among other things,          that Whittemore  alleged claims  in the  petition which he  could          have  asserted in  the earlier  petition.   On December  7, 1991,          Whittemore  responded to the government's motion.  In a letter to          the court,  Whittemore explained  why his second  petition should          not be dismissed.  Whittemore wrote in part:                    I did  not know  that when  I filed  my first  motion I                    should  have put  these other  points in  as well.   My                    first  motion was done by  a friend that  worked in the                    law  library.   Had I  understood this their  [sic] are                    some other points I would have made on this last one.                    On  January  15,   1992,  the  district   court  denied          Whittemore's second petition without an evidentiary hearing.  The          court found that the government had carried its burden of showing          that Whittemore had abused the writ of habeas  corpus.  The court          also determined that Whittemore  had failed to show  that failure          to entertain his second petition would result in a miscarriage of          justice.  As to Whittemore's claim that he was entitled to credit          for time served prior to his conviction, the court concluded that          Whittemore  had not  exhausted  his  administrative  remedies  by                                         -4-                                          4          failing  to pursue his claim with the  Bureau of Prisons.  In any          event, the court  reasoned, even if Whittemore had  exhausted his          administrative remedies, he  would not be entitled  to credit for          time served because he was out on bail and not incarcerated prior          to his conviction.                    On appeal, Whittemore, now represented by  counsel, has          abandoned his claim  that he  is entitled to  credit against  his          sentence  for time served  prior to conviction.   Whittemore also          does  not  challenge  on  appeal  the  court's  finding  that  no          fundamental miscarriage of justice would result from a failure to          entertain  the claims in the  second   2255  petition.1  Instead,          Whittemore presents  three main  arguments: 1) that  the district          court erred in not giving him notice that his second petition was          subject to  dismissal for abuse of the writ; 2) that the abuse of          the writ  standard  is  inapplicable  because his  first  pro  se                                                                    ___  __          petition  "was filed  out of  ignorance" and,  therefore  "had no                                              ____________________             1In responding to the district court's finding that no             miscarriage of justice would result from denying his second             petition, Whittemore writes in his brief on appeal: "It is             not Mr. Whittemore's purpose within the context of this             appeal to challenge the district court `miscarriage of             justice' analysis."  Appellant's Brief at 8-9.  Accordingly,             we need not address in detail the court's miscarriage of             justice analysis. It suffices to say that we would agree             with the district court's conclusion that, under McCleskey                                                              _________             v. Zant, 111 S. Ct. 1454 (1991), no miscarriage of justice             _______             would result from the denial of Whittemore's second             petition.                                         -5-                                          5          substantive meaning"; and 3) that, even  if the abuse of the writ          analysis is applicable to the second petition, he did satisfy the          burden to show  cause for his failure to raise  his claims in the          earlier  2255 petition.                                         II.                    The   district  court  correctly  determined  that  the          question  of whether a petitioner  has abused the  writ of habeas          corpus is governed by  McCleskey v. Zant, 111 S. Ct.  1454 (1991).                                 _________________          In McCleskey, the Supreme Court held that "a petitioner can abuse             _________          the writ  by raising  a claim  in a subsequent  petition that  he          could have raised in the first, regardless of whether the failure          to  raise it  earlier stemmed from  deliberate choice."  Id., 111                                                                   ___          S.Ct. at  1468.  The burden  is on the government  to first plead          abuse of the  writ. Id. at 1470.   The government satisfies  this                              ___          burden "if, with clarity and particularity, it notes petitioner's          prior  writ history, identifies  the claims  that appear  for the          first time, and alleges that petitioner has abused the writ." Id.                                                                        ___                               The burden to  disprove abuse of the writ  then becomes          petitioner's. Id.   In order  to satisfy this  burden, petitioner                        ___          must  show cause for failing to raise earlier the claim presented          in the subsequent petition.  Id.  To show cause,  petitioner must                                       ___                                         -6-                                          6          show  that  some   external  impediment,  such   as  governmental          interference or  the reasonable unavailability of  the factual or          legal  basis for a claim,  prevented the claim  from being raised          earlier.  Id.  at 1472.   If  petitioner  cannot show  cause "the                    ___          failure to raise the claim in an earlier petition may nonetheless          be  excused if he or she can  show that a fundamental miscarriage          of justice would result  from a failure to entertain  the claim."          Id. at 1470.          ___                                          A.                    As a  preliminary matter,  Whittemore argues  on appeal          that the district court erred  in not giving him notice  that his          second petition was subject  to dismissal.  Whittemore's argument          goes  as follows: Rule 9(b)  of the Rules  Governing Section 2255          Proceedings provides that a second or successive  2255 motion may          be  dismissed if  the  court finds  that petitioner's  failure to          assert  grounds  in  an  earlier petition  constituted  abuse  of          process.  Following Rule 9(b) in the appendix of forms is a model          form to  be  used in   2255 petitions.   This  form "was  clearly          drafted for the  benefit of the  pro se litigant."   The form  is                                           ___ __          designed to give the  pro se petitioner specific notice  that the                                ___ __          petition is subject to dismissal.  Whittemore, at the time of the          filing of his second   2255 petition, was a pro  se litigant. The                                                      ___  __          district  court never  sent  the Rule  9(b)  form to  Whittemore.                                         -7-                                          7          Therefore, Whittemore  argues,  this  court  should  reverse  the          district court's order dismissing his second petition.                    We find  this argument unconvincing.   The fact  of the          matter is Whittemore did have notice that his second petition was          subject to dismissal.  The form which he used to file the first            2255 petition contained the warning: "CAUTION: If you fail to set          forth  all ground[s]  in  this motion,  you  may be  barred  from          presenting  additional grounds  at a  later date."   Furthermore,          Whittemore  actually responded  to  the  government's  motion  to          dismiss  his second  petition.   In  a  letter to  the court,  he          explained that at the time he filed his first petition he did not          know that he  was supposed to present all of  his claims at once.          Finally, we have never held in this circuit that failure  to give          specific notice to a  petitioner is alone grounds to  reverse the          district court's dismissal of a   2255  petition for abuse of the          writ, especially when,  as here, the petitioner had actual notice          that  the petition was  subject to  dismissal. See  McLaughlin v.                                                         ___  _____________          Gabriel,  726 F.2d 7,  10 (1st Cir. 1984)  (pleading abuse of the          _______          writ  puts petitioner on notice to show cause why claim raised in          subsequent petition was not brought in an earlier petition).                                          B.                    Whittemore next argues that  the McCleskey abuse of the                                                     _________          writ  standard  should not  be  applied  to his  second  petition                                         -8-                                          8          because  his  first petition  "was filed  out of  ignorance" and,          therefore  "had  no substantive  meaning."      As we  understand          Whittemore's argument, the first    2255 petition raised an issue          which  the court  had  already  denied  in Whittemore's  Rule  35          motion; namely the issue  of whether his sentence was  subject to          parole.   The  district  court,  in  denying  the  first     2255          petition,  did not rule  on the merits  of the  claim, since that          claim had already been decided in the Rule 35 motion.  Therefore,          Whittemore  argues, for  purposes of  determining whether  he has          abused the writ, the first   2255 petition should  not count, and          the second petition should in effect be considered the first.                    Whittemore  has  not cited  any  case  to support  this          rather ingenious proposition.   In  any event, the  point of  the          doctrine of abuse  of the writ, as explained in McCleskey, is not                                                          _________          what  petitioner alleges in the first   2255 petition, but rather          what  petition does not allege in the first petition.  McCleskey,                              ___                                _________          111  S.Ct. at  1470.   Thus, it  is not  relevant that  the claim          Whittemore made in the  first petition was one which  had already          been decided by  the court.   The point is  that in bringing  the          first petition  Whittemore was  obligated to present  all of  the          claims which he now raises in the second petition.                                          C.                                         -9-                                          9                    Whittemore's  remaining contention is that, even if the          abuse  of the writ analysis is applicable to his second petition,          he did satisfy the burden to  show cause for his failure to raise          his  claims   in  the  earlier   2255   petition.    Specifically          Whittemore explains that the  issues raised in the second    2255          motion were not raised in the  first   2255 motion because he did          not have the funds to hire an attorney, he was not represented by          counsel at the time  of both motions, and he  was unfamiliar with          the law.                      In  Andiarena v. U.S., 967 F.2d 715 (1st Cir. 1992), we                        _________________          considered the pro se appeal  of a petitioner from the  denial of                         ___ __          his second   2255 petition by  the district court.  As an attempt          to establish cause  for failure to  raise his claims  in a  prior          petition,  petitioner explained  that at  the time  he filed  his          first petition he did  not have access to the transcripts  of his          trial.   We  held petitioner's  explanation insufficient  to show          cause. Andiarena, 967 F.2d  at 718.  We  reasoned that under  the                 _________          standard  established in  McCleskey,  "to  establish `cause'  for                                    _________          failure to raise a claim in a prior petition, one  must show that          some external impediment, such  as government interference or the          reasonable unavailability  of the factual  and legal basis  for a          claim prevented it from being raised earlier." Id.                                                           ___                                         -10-                                          10                    Here, Whittemore has failed  to establish cause for his          failure to  raise his claims in the  first petition.  The factual          and legal basis  for Whittemore's   2255 petition is that the key          prosecution witness  at his  trial gave false  testimony, causing          him  to be convicted,  and that a  key witness at  his sentencing          hearing  also gave  false  testimony, causing  him  to receive  a          longer term  of  imprisonment.   Whittemore  has  not  shown  the          "reasonable unavailability  of the  factual and legal  basis" for          his  claim.   Nor  has  Whittemore  shown  some  other  "external          impediment" for his  failure to  raise the  claim.   Whittemore's          basic  claim is that his  sentence should be  vacated because two          key prosecution witnesses lied.   This is a straightforward claim          which he could have presented at the time of his  first petition,          even though  he did not have  the funds to hire  counsel and even          though he was unfamiliar with the law.                      The Supreme Court held in McCleskey that a petitioner's                                              _________          explanation for failing to  raise a claim in an  earlier petition          must be based on some "objective factor external to the defense."          McCleskey, 111 S. Ct.  at 1470.   The reasons Whittemore  advances          _________          for failing  to raise  his claim  in the  first petition  are not          based  on any  objective  factor external  to  his defense.    We          therefore cannot rationally conclude that Whittemore's ability to                                         -11-                                          11          raise  his claim in the  earlier petition was  somehow impeded by          the fact that he was acting pro se at the time.                                        ___ __                    For the foregoing reasons, we  will affirm the order of          the district court dismissing  Whittemore's second petition under          28 U.S.C.   2255.                                            -12-                                          12